Chief Justice Mercur
delivered the opinion of the court,
It is true a deed from a husband directly to his wife is a nullity at common law. Under modern legislation and the application of equitable principles, a wide departure has been made from the common law, in respect to the ability of a wife to acquire and hold property. Her right of acquisition and power of control is not restricted to property obtained from one not her husband. When not in fraud of creditors of the husband a conveyance from him directly to his wife may be sustained on equitable principles : Coates et al. v. Gerlach, 8 Wright 43; Townsend et al. v. Maynard, 9 Id. 198; Pennsylvania Salt Manufacturing Co. v. Neel, 4 P. F. Smith 9; Rose v. Latshaw, 9 Norris 238.
A husband may not only convey directly to his wife for a valuable consideration : but he may also convey to her as a gift when not prejudicial to his creditors.
The main effort here, appears to have been to sustain the conveyance as a sale and purchase for a valuable consideration. Conceding that the subsequent failure of consideration which led to the conveyance, weakens this branch of the defence, yet if the conveyance can be sustained without the aid of the. original transaction, it may be valid as a gift.
This conveyance is attacked by one who was not a creditor of the husband when it was made. The evidence does not show that he was indebted to any person at that time. The debt under which the plaintiff claims was contracted more than a year thereafter. When the deed was made he had no creditor to defraud. The jury have found that it was made in good faith with no intention to hinder, delay, or defraud future creditors, on debts arising from hazardous undertakings. Under these facts he had a right to convey the land as a gift to his wife. She took and may hold it against the claims of all creditors who were neither defrauded nor intended to be defrauded by the conveyance. It matters not that this land w'as all the real estate he owned, and a large proportion in value of all his property. The conveyance being under seal implies consideration. The assertion of title by the wife against the subsequent creditors ©f her husband is no evidence of fraud in her prior acquisition of the property. The case was well tried and we discover no error in the record.
Judgment affirmed.